  Case 1:18-cr-00115-TSE Document 20 Filed 12/07/18 Page 1 of 8 PageID# 119



                    IN THE UNITED STATES DISTRICT COURT FOR THE

                              EASTERN DISTRICT OF VIRGINIA

                                        Alexandria Division

UNITED STATES OF AMERICA                         )
                                                 )
               v.                                )            No. 1:18-cr-115-TSE
                                                 )
FRANK BOONE MCDOWELL, III,                       )            Sentencing: December 14, 2018
         Defendant.                              )

                               United States’ Sentencing Position

       The United States of America, through undersigned counsel and in accord with 18 U.S.C.

§ 3553(a) and the U.S. Sentencing Commission Guidelines Manual (“Guidelines”), hereby

provides its position with respect to sentencing for defendant Frank Boone McDowell, III. The

United States requests that this Court adopt the findings of the Pre-Sentence Investigation Report

(“PSR”), which indicates that the appropriate Guidelines range is 30-37 months with respect to

incarceration. 1 The United States will also file a separate, sealed motion for downward departure

under Section 5K1.1 of the Guidelines. Based on the advisory Guidelines range, the United States’

motion filed under seal, the § 3553(a) factors, and the Court’s sentencing of Peder Cox, a variant

sentence of incarceration of 6 months is sufficient, but not greater than necessary, to account for

each of the § 3553(a) factors in this case.




       1
          Included in the PSR’s advisory Guidelines calculations is a three-level decrease for
acceptance of responsibility. In this respect, the United States agrees with the PSR that the
defendant qualifies, pursuant to U.S.S.G § 3E1.1(b), for a two-level reduction. In addition, the
defendant timely notified the United States of his intention to plead guilty, thus permitting the
United States to avoid preparing for trial and to allocate its resources more efficiently.
Accordingly, the United States hereby moves, pursuant to § 3E1.1(b), to decrease the defendant’s
offense level by one additional level.

                                                1
     Case 1:18-cr-00115-TSE Document 20 Filed 12/07/18 Page 2 of 8 PageID# 120



         A sentence of 6 months captures the seriousness of defendant’s decision to steal money

from his employer and to submit fraudulent documentation to a financial institution. Accordingly,

the United States requests that this Court impose a sentence of imprisonment of 6 months, a period

of supervised release, full restitution as described in greater detail below, and an order of forfeiture.

I.       Factual Background 2

         McDowell is a 62-year-old resident of Apex, North Carolina. Before entering business,

McDowell had an extensive and distinguished career in the United States Army and the reserves,

retiring as a Lt. Colonel in 2006. PSR ¶¶ 73-74, 90.

         Around 2009, Gryphon Holdings, LLC (“Gryphon”) hired McDowell as Director of

Business Development. PSR ¶ 9. Gryphon was an aviation services company based in Kuwait,

majority owned by A.A., a Kuwaiti national. PSR ¶ 8. Gryphon developed and managed an air

field and associated buildings at Bagram Air Base in Afghanistan. Id. In 2010, McDowell was

promoted to Chief Operating Officer (“COO”) of Gryphon Airlines, a subsidiary of Gryphon. Id.

at ¶ 9. Around the same time, A.A. formed FK Logistics, LLC (“FK”) in Delaware, in order to

facilitate the development of U.S.-based clients for Gryphon and FK Kuwait, the parent company.

Id. at ¶ 10. In 2011, A.A. opened a Bank of America business checking account for FK (“FK BoA

account”), with A.A. and McDowell as the authorized signers on the account. Id. at¶ 11. This was

the only authorized bank account for FK. Id.

         In late 2011, McDowell’s hired co-defendant Peder Cox to help him locate clients to lease

the Bagram facility. PSR ¶ 12. Cox was hired as the Director of Business Development for

Gryphon Airlines. He was later named Vice-President and Chief Operating Officer FK Logistics



         2
         The PSR and the Statement of Facts (“SoF”) signed by the defendant adequately set forth
the offense conduct in this case.

                                                   2
  Case 1:18-cr-00115-TSE Document 20 Filed 12/07/18 Page 3 of 8 PageID# 121



USA (“FK”). SoF ¶ 5. As COO, Cox was responsible for developing business for the company

and also managing the day-to-day operations with Frank McDowell. Id. at ¶¶ 5-6. Major business

decisions and expenditures were to be communicated to A.A. in Kuwait for review and approval.

Id. at ¶ 6. In 2012, defendant Cox negotiated a lease on behalf of FK with Company A, which

began making lease payments in April 2012 to a Bank of America (“BoA”) account in the name

of FK. Id. at ¶ 7.

        Just two months later, Cox and McDowell created a separate bank account for FK with

HSBC bank, and Cox directed Company A to send its payments to that account. PSR ¶ 16, SoF

¶9. Cox and McDowell created this account without the knowledge or approval of A.A., FK’s

owner. In doing so, Cox and McDowell prevented A.A. from maintaining any visibility into the

financial dealings of the company. In order to open that account, Cox made a series of material

misrepresentations to HSBC bank, including representing that Cox and McDowell were the owners

of FK. Cox even created a completely fabricated and fictitious operating agreement for FK, which

falsely claimed Cox and McDowell as the only members of the company. PSR ¶ 16(b).

        A.A. ordered McDowell to terminate Cox by February of 2013; however, McDowell and

Cox continued to provide Cox with salary payments through the HSBC account without A.A.’s

knowledge or approval. PSR ¶¶ 24-25. Additionally, in late 2013, McDowell and Cox created a

separate entity known as MSC Global and opened an account for this entity with money from the

FK HSBC account. The only owners of MSC Global were Cox and McDowell. PSR ¶ 25. In total,

between the HSBC and Fulton accounts, Cox and McDowell diverted a total of $255,060.22. Cox

received a total of $184,739.20 from FK and MSC Global bank accounts. PSR ¶ 43. McDowell

received substantially less, approximately $70,321.02. See id. at ¶ 43.




                                                 3
  Case 1:18-cr-00115-TSE Document 20 Filed 12/07/18 Page 4 of 8 PageID# 122



       On March 29, 2018, McDowell pleaded guilty to a money laundering conspiracy. That

offense of conviction carried with it a higher offense level, and greater enhancements under the

guidelines than those applied to Cox. 3 As a result, McDowell’s guideline range is 30-37 months.

II.    Guidelines Calculation

       As the Court is well aware, although the Guidelines are advisory, sentencing courts “must

consult those Guidelines and take them into account when sentencing.” United States v. Booker,

543 U.S. 220, 261 (2005). Thus, at sentencing a court “must first calculate the Guidelines range.”

Nelson v. United States, 555 U.S. 350, 351 (2009). Here, the revised PSR found a base offense

level of 6; a 12 level enhancement for loss over $250,000; a two-level enhancement for the money

laundering conviction; and a two-level adjustment for abuse of a position of public or private trust.

It also includes a three-level reduction for the defendant’s acceptance of responsibility and timely

notification to the United States of his intention to plead guilty. The United States asks this Court

to adopt the PSR’s findings and advisory Guidelines range as set forth in the PSR.

III.   Section 3553(a) Factors

       As the Court is also well aware, after calculating the Guidelines, a sentencing court must

then consider that Guidelines range, as well as the sentencing factors set forth in § 3553(a), and

determine a sentence that is appropriate and reasonable for the individual defendant. Nelson, 555

U.S. at 351; see also United States v. Hughes, 401 F.3d 540, 546 (4th Cir. 2005). With respect to

§ 3553(a)’s enumerated factors, of particular pertinence here are the “nature and circumstances of

the offense,” the need for the sentence “to reflect the seriousness of the offense,” “the history and


       3
          Cox concealed from the IRS the substantial income he derived from defrauding FK. As a
result, and due in part to the earlier guilty plea of McDowell, Cox pleaded guilty to a one-count
criminal information charging him with filing a false tax return, in violation Title 26, United States
Code, Section 7206(1). Cox’s plea took place on July 24, 2018. Cox’s guidelines range was 12-18
months. On December 7, 2018, this Court ultimately sentenced Cox to 9 months in prison.

                                                  4
  Case 1:18-cr-00115-TSE Document 20 Filed 12/07/18 Page 5 of 8 PageID# 123



characteristics of the defendant,” and the need “to promote respect for the law.” § 3553(a)(1),

(a)(2)(A), (a)(2)(B), (a)(7). The need for a variant sentence of 6 months is also just and appropriate

in this case in order to avoid unwarranted sentencing disparities. See § 3553(a)(6). On December

7, 2018, this Court sentenced co-defendant Peder Cox to 9 months in the Bureau of Prisons. 4 In

imposing sentence, the Court noted that both men were equally culpable and had similarly lengthy

and distinguished careers serving the United States in uniform. While the Court correctly noted

that the defendants are equally culpable for the offenses that led to their convictions, unlike

defendant Cox, defendant McDowell immediately accepted responsibility for his actions, and as

noted in the government’s sealed motion, has offered substantial assistance in this case. Moreover,

he has continued to express genuine remorse for the actions that have led him to be before this

Court..

          Nevertheless, the circumstances surrounding the conduct here were unquestionably

serious. Indeed, both McDowell and Cox were entrusted by A.A. to run FK without fear that they

would ultimately siphon money from the company and use that money for their own personal

benefit. With respect to defendant McDowell, he was trusted by the victim in this case, A.A.

Indeed, at the Sentencing Hearing of co-defendant Cox, A.A. stated that he had treated McDowell

as “a brother” and was hurt most by McDowell’s betrayal of his trust.

          The conduct here was intentional and not isolated to one poor choice. Rather, McDowell

and Cox decided to provide a fabricated operating agreement to a bank, and to falsely tell the bank

they were the owners of FK, in order to open a new bank account. They did this to cut out the

owner of the business, and to distribute the money as they saw fit, essentially without oversight.

And the criminal activity did not stop there. After A.A. discovered the existence of the HSBC bank


          4
              United States v. Cox, Case No. 1:18-CR-279-TSE (ECF No. 34 [Minute Entry]).

                                                  5
  Case 1:18-cr-00115-TSE Document 20 Filed 12/07/18 Page 6 of 8 PageID# 124



account, Cox created a new entity, MSC Global, complete with its own bank account at yet another

financial institution, in order to further divert funds. The two continued this conduct after they had

been informed FK was shut down so that they could continue to pay themselves money. Cox got

the lion’s share of the stolen money: over $184,000 of the $255,060.22. PSR ¶¶ 39, 43(a), 97.

        The government’s recommended sentence is also necessary in light of the defendant’s

personal history and characteristics. To be sure, McDowell should be commended for his military

service. But it was that military background that he and Cox traded on to convince A.A. and others

that he was trustworthy and deserved to be in the position he held within FK. McDowell abused

A.A.’s trust by cutting him out of the business, and allowing Cox to direct client money to other

bank accounts. Simply put, the defendant was an adult with the maturity and life experience to

make lawful choices, but he chose not to. A variant sentence of 6 months is thus necessary to

account properly for defendant’s personal history and characteristics, and to avoid unwarranted

sentencing disparities with defendant Peder Cox, who received a 9 month sentence on December

7, 2018.

IV.    Restitution & Forfeiture

        The United States respectfully requests that the Court order restitution be imposed against

McDowell for the full amount of losses ($255,060.22) suffered by the victim of McDowell’s

relevant conduct, FK. 5 Restitution is not disputed in the plea agreement. Neither is forfeiture

disputed. Thus, McDowell is also subject to a money judgment in the amount of proceeds he

obtained as a result of the offense, $70,321.02. 6



       5
         Any restitution the Court imposes on defendant McDowell should be jointly and severally
held with any restitution the Court may impose on defendant Peder Cox.
       6
           Proposed orders for restitution and forfeiture are attached to this sentencing position.

                                                     6
  Case 1:18-cr-00115-TSE Document 20 Filed 12/07/18 Page 7 of 8 PageID# 125



V.     Conclusion

       For the reasons stated, the United States requests that this Court impose a term of

incarceration of 6 months, a period of supervised release, and restitution to the victim company,

FK.

                                            Respectfully submitted,

                                            G. Zachary Terwilliger
                                            United States Attorney



                                     By:    ____________/s/_____________
                                            Jamar K. Walker
                                            Russell L. Carlberg
                                            Counsel for the United States
                                            Assistant United States Attorneys
                                            U.S. Attorney’s Office
                                            2100 Jamieson Ave
                                            Alexandria, VA
                                            Phone: 703-299-3700
                                            Fax: 703-299-3981
                                            Email: jamar.k.walker@usdoj.gov
                                            Email: russell.l.carlberg@usdoj.gov




                                               7
  Case 1:18-cr-00115-TSE Document 20 Filed 12/07/18 Page 8 of 8 PageID# 126



                               CERTIFICATE OF SERVICE

       I hereby certify that on December 7, 2018, I electronically filed the foregoing with the
Clerk of Court using the CM/ECF system, which will then send a notification of such filing
(“NEF”) to all counsel of record.



                                           By:     ____________/s/_____________
                                                   Russell L. Carlberg
                                                   Assistant United States Attorney




                                              8
